

116 S3199 IS: Border Patrol Pay Security Act of 2020
U.S. Senate
2020-01-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3199IN THE SENATE OF THE UNITED STATESJanuary 15, 2020Mr. Cornyn (for himself and Ms. Sinema) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend section 7 of the Fair Labor Standards Act of 1938 to ensure appropriate compensation for
			 certain hours of overtime work by border patrol agents.
	
 1.Short titleThis Act may be cited as the Border Patrol Pay Security Act of 2020.
 2.PurposeThe purposes of this Act are— (1)to strengthen U.S. Customs and Border Protection; and
 (2)to ensure that border patrol agents are compensated with premium pay for certain hours of overtime work.
 3.Fair Labor Standards Act of 1938 premium pay for border patrol agentsSection 7 of the Fair Labor Standards Act of 1938 (29 U.S.C. 207) is amended by adding at the end the following:
			
 (s)Employment as a border patrol agentNo public agency shall be deemed to have violated subsection (a) with respect to the employment of any border patrol agent (as defined in section 5550(a)(2) of title 5, United States Code), if, during a work period of 14 consecutive days, the border patrol agent receives compensation at a rate not less than 150 percent of the regular rate at which the border patrol agent is employed for all hours of work between 80 hours and 100 hours. Payments required under this subsection shall be in addition to any payments made under section 5550 of title 5, United States Code, and shall be made notwithstanding any pay limitations set forth in that title..
 4.Technical and conforming amendmentSection 13(a) of the Fair Labor Standards Act of 1938 (29 U.S.C. 213(a)) is amended by striking paragraph (18).